UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 00-2466



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JOHN ERIC HUGHES,

                                              Claimant - Appellant,

          and


PARCEL A-4 OF PALMER SPRINGS DISTRICT,
MECKLENBURG COUNTY, VIRGINIA, CONTAINING 3.5
ACRES, MORE OR LESS, TITLED TO JOHN ERIC
HUGHES, ALSO INCLUDING THE LIFE ESTATE OF MARY
ELIZABETH C. HUGHES, All right, title and
interest in the real property, including all
structures and improvements thereon, desig-
nated as; $1,600 IN U. S. CURRENCY,

                                                         Defendants,


ARETHA HUGHES; MARY ELIZABETH C. HUGHES,

                                                          Claimants.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. James R. Spencer, District Judge.
(CA-00-107-3)


Submitted:   April 20, 2001                  Decided:   May 25, 2001
Before WILLIAMS, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Eric Hughes, Appellant Pro Se.  Gurney Wingate Grant, II,
OFFICE OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     John Eric Hughes appeals the district court’s order granting

summary judgment to the Government in its forfeiture action.    We

have reviewed the record and the district court’s order and find no

reversible error.   Accordingly, we affirm on the reasoning of the

district court. See United States v. Hughes, No. CA-00-107-3 (E.D.

Va. Oct. 23, 2000).   We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.



                                                          AFFIRMED



                                 2